Exhibit 10.20

 

COMMUNITY CHOICE FINANCIAL INC.

2011 MANAGEMENT EQUITY INCENTIVE PLAN

OPTION AWARD AGREEMENT

 

GRANT TO: Ted Saunders

 

THIS AGREEMENT (the “Agreement”) is made as of May     , 2013, between Community
Choice Financial Inc., an Ohio corporation (together with its successors, the
“Company”), and Ted Saunders, who is an employee of the Company or one of its
Subsidiaries (the “Grantee”). Capitalized terms, unless defined in this
Agreement, shall have the same meanings as in the Plan (as defined below).

 

WHEREAS, in connection with the Grantee’s employment with the Company or one of
its Subsidiaries, the Company granted to the Grantee as of May     , 2013 (the
“Grant Date”) an option to purchase 75,000 common shares, par value $0.01, of
the Company (“Options”) pursuant to the terms and conditions of this Agreement
and the Company’s 2011 Management Equity Incentive Plan (the “Plan”).

 

WHEREAS, the Board or its duly authorized designee has determined that it would
be to the advantage, and in the best interest, of the Company and its
shareholders to grant the Options provided for herein to the Grantee as an
incentive for increased efforts during employment with the Company or one of its
Subsidiaries.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto hereby agree as follows:

 

SECTION 1. GRANT OF OPTIONS AWARD

 

(a)                                 Grant. Subject to the terms and conditions
of the Plan and this Agreement, the Company has granted to the Grantee Options
for 75,000 shares, which will be earned based on the vesting provision of
Section 2(a).

 

(b)                                 Plan. The foregoing award was granted under
the Plan, which is incorporated herein by this reference and made a part of this
Agreement.

 

(c)                                  No Rights as Stockholder. It shall be
understood that none of the terms contained herein grant to the Grantee any
rights as a stockholder, and such Grantee shall not have any such rights unless
and until such Grantee receives Shares in connection with the exercise of
Options.

 

SECTION 2. RIGHT TO EXERCISE; VESTING

 

(a)                                 Vesting. Subject to the provisions of this
Agreement, the Options granted hereunder shall vest ratably in annual one-third
(1/3) increments on each of the first three anniversaries of the Grant Date.

 

--------------------------------------------------------------------------------


 

(b)                               Effect of Vesting.  For each vested Option the
Grantee may exercise such Option for one share.

 

SECTION 3. EXERCISE PROCEDURES

 

(a)                                  Notice of Exercise. The Grantee may
exercise its Options prior to their expiration as set forth in Section 6 to the
extent they are vested by giving written notice to the Company in form and
substance reasonably satisfactory to the Company (such notice, a “Notice of
Exercise”) specifying the election to exercise such Options, the number of
vested Options which are being exercised and the form of payment. The Notice of
Exercise shall be signed by the Grantee. The Grantee shall deliver to the
Company, at the time of giving the notice, payment in a form permissible under
Section 4 for the full amount of the Exercise Price and, if such person is not
then party to the Stockholders Agreement, such person shall be required to
execute a Joinder Agreement.

 

(b)                                  Issuance of Shares. After receiving a
properly completed and executed Notice of Exercise and payment for the full
amount of the Exercise Price as required by Section 3(a) and, if applicable, an
executed Joinder Agreement, the Company shall cause to be issued a certificate
or certificates for the Purchased Shares (as defined below), registered in the
name of the Grantee (or in the names of such person and his spouse as community
property or as joint tenants with right of survivorship), provided that as a
condition to the issuance of Purchased Shares hereunder, the Grantee shall make,
as of the time of issuance of such Purchased Shares, representations and
warranties in a form satisfactory to the Company and substantially similar to
those contained in Exhibit A. In connection with any exercise of these Options,
the Person exercising these Options shall deliver to the Company a duly executed
blank share power in the form attached hereto as Exhibit B. The date of the
issuance of the Purchased Shares by the Company to the Grantee, the “Exercise
Date”.

 

(c)                                   Withholding Requirements. The Company may
withhold any tax (or other governmental obligation) required to be withheld in
connection with the exercise of the Options, and as a condition to the
settlement of any exercise of the Options. Such withholding may be made from any
source (including any salary or other compensation payable to the Grantee), and
the Grantee shall make arrangements satisfactory to the Company to enable it to
satisfy all such withholding requirements as a condition to the exercise of the
Options (including by remitting to the Company an amount in cash sufficient to
satisfy the withholding obligation). For the avoidance of doubt, the Company
will not withhold any amounts greater than the statutory minimum.

 

SECTION 4. PAYMENT OF EXERCISE PRICE

 

(a)                                 Cash or Check. In connection with an
exercise of the Options, all or part of the Exercise Price may be paid in cash
or by check.

 

(b)                                 Net Exercise. Notwithstanding anything in
this Agreement to the contrary, in connection with an exercise of the Options,
all or part of the Exercise Price may be paid by reducing the number of Shares
being purchased pursuant to such exercise by the number of such Shares having a
Fair Market Value equal to the Exercise Price.

 

2

--------------------------------------------------------------------------------


 

(c)                                  Other Methods of Payment for Shares. At the
sole discretion of the Board, and subject to applicable law, all or any part of
the Exercise Price and any applicable withholding requirements may be paid by
any other method permissible at the time under the terms of the Plan.

 

SECTION 5. SECURITIES LAW ISSUES, TRANSFER RESTRICTIONS

 

(a)                                  Grantee Acknowledgements and
Representations. The Grantee understands and agrees that: (i) the Options have
not been registered under the Securities Act, (ii) the Options are restricted
securities under the Securities Act and (iii) the Options may not be resold or
transferred unless they are first registered under the Securities Act or unless
an exemption from such registration is available. The Grantee hereby makes the
representations and warranties set forth in Exhibit A hereto.

 

(b)                                  No Registration Rights. The Company may,
but shall not be obligated to, register or qualify the issuance of Purchased
Shares to the Grantee, or the resale of any such Purchased Shares by the Grantee
under the Securities Act or any other applicable law.

 

(c)                                   Transfers. No Option shall be transferable
to any Person for any reason. Any attempt to Transfer any Option shall be null
and void and have no force or effect, and the Company shall not, and shall cause
any transfer agent not to, give any effect in such entity’s share records to
such attempted Transfer. Any Purchased Shares shall be subject to the
restrictions on Transfer as set forth in Article 3 of the Stockholders
Agreement, except with respect to a Transfer by will or by the laws of descent
and distribution. Unless otherwise permitted pursuant to the Stockholders
Agreement, the Grantee shall not Transfer any Purchased Shares (i) except in
compliance with the provisions of Article 3 of the Stockholders Agreement, and
(ii) unless the transferee shall have agreed in writing to be bound by the terms
of this Agreement in a manner acceptable to the Board and otherwise
acknowledging that such Purchased Shares are subject to the restrictions set
forth in this Agreement. Any attempt to Transfer any Purchased Shares not in
compliance with this Agreement shall be null and void and have no force or
effect, and the Company shall not, and shall cause any transfer agent not to,
give any effect in such entity’s share records to such attempted Transfer. The
Grantee acknowledges that the transfer restrictions contained in this Agreement
are reasonable and in the best interests of the Company.

 

SECTION 6. TERM OF GRANT.

 

The Options subject to in this Agreement shall expire 10 years from the Grant
Date. In the event that the employment of the Grantee terminates, unless a
Notice of Exercise has been given to the Company from the Grantee, all vested
Options shall expire on the 30th day after termination of employment, except in
the case of death or Disability, in which case the vested Options would
terminate on the first anniversary of the date of death or Disability. Any
Options which are unvested at the date of termination of employment will expire
on the date of termination, and shall be forfeited.

 

3

--------------------------------------------------------------------------------


 

SECTION 7. RIGHT OF REPURCHASE UPON TERMINATION OF EMPLOYMENT

 

(a)                                 Repurchase Rights.

 

(i)                                     Upon the termination of employment of
the Grantee by the Company or any of its Subsidiaries for any reason (the reason
for the termination of such employment, the “Termination Event” and the date of
such termination, the “Termination Date”), subject to the provisions of this
Section 7 and the prior approval of the Compensation Committee of the Board (or
if there is no such Compensation Committee, the Board), the Company shall have
the right (but not the obligation) to purchase, and if such right is exercised,
the Grantee shall sell, and shall cause any Permitted Transferees of the Grantee
to sell (and such Permitted Transferees shall sell), to the Company, all or any
portion (as determined by the Company) of the Purchased Shares (if any) owned by
the Grantee or his Permitted Transferees at a price per Settlement Share equal
to an amount (the “Termination Price”) (as determined pursuant to
Section 7(b) below); provided, that the parties acknowledge that any unvested
Options held by the Grantee as of the Termination Date shall be cancelled
pursuant to this Agreement.

 

(ii)                                  With respect to the Purchased Shares, the
Company shall notify the Grantee in writing, within the Call Period whether the
Company will exercise its right to purchase the Purchased Shares (the date on
which the Grantee is so notified, the “Call Notice Date”).

 

(iii)                                The closing of the purchase by the Company
of Purchased Shares pursuant to this Section 7 shall take place at the principal
office of the Company, on the date chosen by the Company, which date shall,
except as may be reasonably necessary to determine the Termination Price, in no
event be more than 45 days after the Call Notice Date. At such closing, (A) the
Company shall pay the Grantee and/or such Grantee’s Permitted Transferees, as
applicable, against delivery of duly endorsed certificates described below
representing such Purchased Shares, the aggregate Termination Price by wire
transfer of immediately available federal funds and (B) the Grantee and/or such
Grantee’s Permitted Transferees, as applicable, shall deliver to the Company a
certificate or certificates representing the Purchased Shares to be purchased by
the Company, duly endorsed, or with share (or equivalent) powers duly endorsed,
for transfer with signature guaranteed, free and clear of any lien or
encumbrance, with any necessary share (or equivalent) transfer tax stamps
affixed. The delivery of a certificate or certificates for the Purchased Shares
by any Person selling such Purchased Shares pursuant to this
Section 7(a)(iii) shall be deemed a representation and warranty by such Person
that: (w) such Person has full right, title and interest in and to such
Purchased Shares; (x) such Person has all necessary power and authority and has
taken all necessary action to sell such Purchased Shares as contemplated;
(y) such Purchased Shares are free and clear of any and all liens or
encumbrances; and (z) there is no adverse claim with respect to such Purchased
Shares.

 

(b)                                 Termination Pricing. The Termination Price
of any Settlement Share shall be determined as follows:

 

4

--------------------------------------------------------------------------------


 

(i)                                    If the Termination Event was a
resignation by the Grantee with Good Reason, or resignation by the Grantee
without Good Reason, or termination of the employment of the Grantee by the
Company or any of its Subsidiaries without Cause, the Termination Price for such
Settlement Share shall be the Fair Market Value on the FMV Calculation Date,

 

(ii)                                 if the Termination Event was as a result of
the death or Disability of the Grantee, the Termination Price for such
Settlement Share shall be the Fair Market Value on the Termination Date, and

 

(iii)                               if the Termination Event was a termination
of the employment of the Grantee by the Company or any of its Subsidiaries with
Cause, or was a resignation by the Grantee without Good Reason, the Termination
Price for such Settlement Share shall be the lower of (A) the Fair Market Value
on the FMV Calculation Date or (B) the Exercise Price per Share.

 

(c)                                  Payment Terms. In the event that the
Company exercises a Right of Repurchase pursuant to Section 7 of this Agreement,
the Company shall pay the Termination Price in cash; provided, however, that if
the Company is at the time of the Purchase Closing prohibited from purchasing
all or any portion of such Purchased Shares (i) because restrictive covenants or
other provisions contained in the documents evidencing such entity’s or any of
its Affiliates’ indebtedness for borrowed money do not permit or allow such
entity to make such payments in cash in whole or in part; or (ii) pursuant to
applicable law, then, the portion of the Termination Price not permitted to be
made in cash may be paid by the execution and delivery by the Company of a
promissory note or other deferred cash payment arrangement (if applicable, any
promissory note to be subordinated to the indebtedness for borrowed money of
such company or any of its Affiliates) bearing interest at the prime rate, as
published in the Wall Street Journal, Eastern edition, on the first Business Day
immediately prior to the day on which such promissory note or other deferred
cash payment is issued, with principal and accrued interest payable at such time
as is required in the Board’s determination to ensure that any payment pursuant
to such promissory note or other deferred cash payment arrangement is not
prohibited because of any of the matters described in clauses (i) or (ii) of
this Section 7(c) above.

 

SECTION 8. ADJUSTMENT OF SHARES

 

In the event of a Recapitalization, the terms of this Award (including, without
limitation, the number and kind of Shares subject to this Award) shall be
adjusted as set forth in Section 13 (a) of the Plan. In the event that the
Company is a party to a merger or consolidation, this Award shall be subject to
Section 13(b) of the Plan.

 

SECTION 9. MISCELLANEOUS PROVISIONS

 

(a)                                 No Retention Rights. Nothing in this
Agreement or in the Plan shall confer upon the Grantee any right to continue in
Service or interfere with or otherwise restrict in any way the rights of the
Company or any Subsidiary employing the Grantee, which rights are hereby
expressly reserved by the Company and any Subsidiary employing the Grantee, to
terminate the Grantee’s Service at any time and for any reason, with or without
Cause.

 

5

--------------------------------------------------------------------------------


 

(b)                                 Notices. All notices, requests and other
communications under this Agreement shall be in writing and shall be delivered
in person (by courier or otherwise), mailed by certified or registered mail,
return receipt requested, or sent by facsimile transmission, as follows:

 

If to the Company, to:

 

Community Choice Financial Inc.
7001 Post Road, Suite 200
Dublin, OH 43016

Attention:   Stock Option Administrator

 

If to the Grantee, to the address that he/she most recently provided to the
Company,

 

or, in each case, at such other address or fax number as such party may
hereafter specify for the purpose of notices hereunder by written notice to the
other party hereto. All notices, requests and other communications shall be
deemed received on the date of receipt by the recipient thereof if received
prior to 5:00 p.m. in the place of receipt and such day is a Business Day in the
place of receipt. Otherwise, any such notice, request or communication shall be
deemed not to have been received until the next succeeding Business Day in the
place of receipt. Any notice, request or other written communication sent by
facsimile transmission shall be confirmed by certified or registered mail,
return receipt requested, posted within one Business Day, or by personal
delivery, whether by courier or otherwise, made within two Business Days after
the date of such facsimile transmissions; provided that such confirmation
mailing or delivery shall not affect the date of receipt, which will be the date
that the facsimile successfully transmitted the notice, request or other
communication.

 

(c)                                  Entire Agreement. This Agreement and the
Plan, together with the Stockholders Agreement and the other agreements referred
to herein and therein and any schedules, exhibits and other documents referred
to herein or therein, constitute the entire agreement and understanding among
the parties hereto in respect of the subject matter hereof and thereof and
supersede all prior and contemporaneous arrangements, agreements and
understandings, both oral and written, whether in term sheets, presentations or
otherwise, among the parties hereto, or between any of them, with respect to the
subject matter hereof and thereof.

 

(d)                                 Amendment; Waiver. No amendment or
modification of any provision of this Agreement shall be effective unless signed
in writing by or on behalf of the Company and the Grantee, except that the
Company may amend or modify the Agreement without the Grantee’s consent in
accordance with the provisions of the Plan or as otherwise set forth in this
Agreement. The failure of the Company in any instance to exercise the Right of
Repurchase shall not constitute a waiver of any other repurchase rights that may
subsequently arise under the provisions of this Agreement or any other agreement
between the Company and the Grantee. No waiver of any breach or condition of
this Agreement shall be deemed to be a waiver of any other or subsequent breach
or condition whether of like or different nature. Any amendment or modification
of or to any provision of this Agreement, or any waiver of any provision of this
Agreement, shall be effective only in the specific instance and for the specific
purpose for which made or given.

 

6

--------------------------------------------------------------------------------


 

(e)                                    Assignment. Neither this Agreement nor
any right, remedy, obligation or liability arising hereunder or by reason hereof
shall be assignable by the Grantee except pursuant to a Transfer in accordance
with the provisions of this Agreement.

 

(f)                                     Successors and Assigns; No Third Party
Beneficiaries. This Agreement shall inure to the benefit of and be binding upon
the Company and the Grantee and their respective heirs, successors, legal
representatives and permitted assigns. Nothing in this Agreement, expressed or
implied, is intended to confer on any Person other than the Company and the
Grantee, and their respective heirs, successors, legal representatives and
permitted assigns, any rights, remedies, obligations or liabilities under or by
reason of this Agreement.

 

(g)                                    Governing Law, Venue. This Agreement and
any matters or disputes related to, in connection with, or arising under this
Agreement shall be governed by the laws of the State of Ohio, without regard to
the conflicts of laws rules of such state. Any legal action or proceeding with
respect this Agreement shall be brought in the federal or state court sitting in
the State of Ohio, and, by execution and delivery of this Agreement, each party
hereby irrevocably accepts for itself and in respect of its property, generally
and unconditionally, the exclusive jurisdiction of such courts. Each party
irrevocably waives any objection which it may now or hereafter have to the
laying of venue of the aforesaid actions or proceedings arising out of or in
connection with this Agreement in the courts referred to in this paragraph and
hereby further irrevocably waives and agrees not to plead or claim in any such
court that any such action or proceeding brought in any such court has been
brought in an inconvenient forum.

 

(h)                                 Waiver of Jury Trial. The Grantee hereby
irrevocably waives all right of trial by jury in any legal action or proceeding
(including counterclaims) relating to or arising out of or in connection with
this Agreement or any of the transactions or relationships hereby contemplated
or otherwise in connection with the enforcement of any rights or obligations
hereunder.

 

(i)                                     Interpretation. Unless otherwise
expressly provided, for purposes of this Agreement, the following rules of
interpretation apply:

 

Headings. The division of this Agreement into Sections and other subdivisions
and the insertion of headings are for convenience of reference only and do not
alter the meaning of, or affect the construction or interpretation of, this
Agreement.

 

Section References. All references in this Agreement to any “Section” are to the
corresponding Section of this Agreement.

 

Schedules/Exhibits. Any capitalized terms used in any Schedule or Exhibit to
this Agreement but are not otherwise defined therein have the meanings set forth
in this Agreement.

 

(j)                                    Severability. If any provision of this
Agreement is invalid, illegal, or incapable of being enforced by any law, all
other provisions of this Agreement remain in full force and effect so long as
the economic and legal substance of the transactions contemplated hereby are not
affected in any manner materially adverse to any party. If any provision of this
Agreement is held to be invalid, illegal, or incapable of being enforced, the
parties hereto shall negotiate in

 

7

--------------------------------------------------------------------------------


 

good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in order that the transactions contemplated
hereby are consummated as originally contemplated to the greatest extent
possible.

 

(k)                                 Counterparts. The parties may execute this
Agreement in one or more counterparts, each of which constitutes an original
copy of this Agreement and all of which, collectively constitute only one
agreement. The signatures of all the parties need not appear on the same
counterpart.

 

(l)                                     Grantee Undertaking. The Grantee agrees
to take whatever additional action and execute whatever additional documents the
Company may deem necessary or advisable to carry out or effect one or more of
the obligations or restrictions imposed on either the Grantee or upon the
Options or any Purchased Shares pursuant to the provisions of this Agreement.

 

(m)                             Plan; Stockholders Agreement; Counsel. The
Grantee acknowledges and understands that material definitions and provisions
concerning the Options or any Purchased Shares and the Grantee’s rights and
obligations with respect thereto are set forth in the Plan and the Stockholders
Agreement. The Grantee has had the opportunity to retain counsel, and has read
carefully, and understands, the provisions of such documents.

 

SECTION 10.                                                                 
DEFINITIONS

 

(a)                                 “Affiliate” shall mean, with respect to any
specified Person, (i) any other Person which directly or indirectly through one
or more intermediaries controls, or is controlled by, or is under common control
with, such specified Person (for the purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise); provided, however,
that neither the Company nor any of its Subsidiaries shall be deemed an
Affiliate of any of the Stockholders (and vice versa), and (ii) if such
specified Person is an investment fund, any other investment fund the primary
investment advisor to which is the primary investment advisor to such specified
Person.

 

(b)                                 “Board” means the Board of Directors of the
Company, as constituted from time to time or, if a Committee has been appointed,
such Committee.

 

(c)                                  “Business Day” has the meaning ascribed to
such term in the Stockholders Agreement.

 

(d)                                 “Call Period” shall mean from the
Termination Date until:

 

(i)                                     if the Termination Event is a
termination of the employment of the Grantee by the Company or any of its
Subsidiaries without Cause, a resignation by the Grantee with Good Reason or a
resignation by the Grantee without Good Reason [after three years of Service],
the later of (A) the date that is 60 days after such Termination Date and
(B) the date that is 190 days after the Exercise Date,

 

8

--------------------------------------------------------------------------------


 

(ii)                                  if the Termination Event is a termination
of the employment of the Grantee by the Company or any of its Subsidiaries as a
result of the death or Disability of the Grantee, the date that is the later of
(A) 60 days after the Termination Date or (B) the date which is 60 days after
the Exercise Date, or

 

(iii)                               if the Termination Event is a termination of
the employment of the Grantee by the Company or any of its Subsidiaries for
Cause, or a resignation by the Grantee without Good Reason [within the first
three years of Service] the date which is 60 days after the Exercise Date.

 

(e)                                  “Cause” The Company shall have the right to
terminate Grantee’s employment for Cause.
“Cause” shall mean:

 

(i)                                     Grantees’s failure or refusal to comply,
on a timely basis, with any lawful direction or instruction of the Board;

 

(ii)                                  Grantee’s gross negligence or willful
misconduct in the performance of his/her duties as an employee of the Company;

 

(iii)                               Grantee’s commission of fraud, embezzlement,
misappropriation of funds, breach of fiduciary duty or act of dishonesty against
the Company;

 

(iv)                              Conviction of Grantee of a felony or entry by
Grantee of a plea of nolo contendre or a plea of guilty under an indictment to a
felony; or

 

(v)                                 Grantee’s habitual drug addiction or
intoxication.

 

(f)                                   “Change of Control” means: (i) the sale,
lease or transfer, in one or a series of related transactions, of all or
substantially all of the assets of the Company and its Subsidiaries, taken as a
whole, to any person or entity that Person other than its current shareholders,
their affiliates and/or the Company’s current management or (ii) the acquisition
by any Person or group (within the meaning of Section 13(d)(3) or
Section 14(d)(2) of the Securities Exchange Act of 1934 (“Exchange Act”), or any
successor provision), including any group acting for the purpose of acquiring,
holding or disposing of securities (within the meaning of Rule 13d-5(b)(1) under
the Exchange Act), in a single transaction or in a related series of
transactions, by way of merger, amalgamation, consolidation or other business
combination or purchase of beneficial ownership (within the meaning of
Rule 13d-3 under the Exchange Act, or any successor provision), directly or
indirectly, of 50% or more of the total voting stock of the Company or any
parent of the Company, unless same is incident to an initial public offering of
the Company’s or any Affiliate’s stock

 

(g)                                  “Code” means the Internal Revenue Code of
1986, as amended from time to time, and the regulations promulgated thereunder.

 

(h)                                 “Committee” means the compensation committee
of the Board of Directors of the Company.

 

9

--------------------------------------------------------------------------------


 

(i)                                           “Disability” means Grantee’s
incapacity due to physical or mental illness such that Grantee is unable to
perform his/her duties for 180 consecutive days and, within 30 days after a
notice of termination, which notice of termination may not be given until the
expiration of such consecutive 180 day period, is given to Grantee, Grantee has
not returned to work.

 

(j)                                    “Exercise Price” means $8.40.

 

(k)                                 “Fair Market Value” or “FMV” with respect to
a share of stock of the Company, shall mean (i) in the event that such shares
are listed on an established U.S. exchange or through the NASDAQ National Market
or any established over-the-counter trading system, the average of the closing
prices of such Group Equity Securities on such exchange if listed or, if not so
listed, the average bid and asked price of such shares reported on the NASDAQ
National Market or any established over-the-counter trading system on which
prices for such shares are quoted, in each case, for a period of twenty trading
days prior to such date of determination, or (ii) if such shares are not
publicly traded, a good faith determination by the Board through a reasonable
application of a reasonable valuation method. Such determination shall be
conclusive and binding on all persons.

 

(l)                                     “FMV Calculation Date” means:

 

(i)                                     if the Termination Event is a
termination by the Company or any of its Subsidiaries without Cause, a
resignation by the Grantee with Good Reason or a resignation by the Grantee
without Good Reason [after three years of Service]:

 

(A)                              if the Exercise Date occurred 180 days or more
before the Termination Date, the Termination Date, and

 

(B)                              if the Exercise Date occurred 179 days or less
before the Termination Date or occurs after the Termination Date, then the Call
Notice Date;

 

(ii)                                  if the Termination Event is as a result of
the death or Disability of the Grantee, then the Termination Date; and

 

(iii)                               if the Termination Event is a termination by
the Company or any of its Subsidiaries with Cause, or a resignation by the
Grantee without Good Reason during the Grantee’s, then the Termination Date.

 

(m)                             “Good Reason” Grantee may resign for “Good
Reason” within 30 days after Grantee has actual knowledge of the occurrence,
without the written consent of Grantee, of one of the following events:

 

(i)                                     a reduction in Grantee’s base salary, or
non-timely payment of base salary or earned annual bonus not cured by the
Company within five business days; or

 

(ii)                                  a material diminution in Grantee’s duties
or responsibilities not cured by the Company within 20 days after written notice
to the Company. For the

 

10

--------------------------------------------------------------------------------


 

purposes of this section, a “material diminution in Grantee’s duties or
responsibilities” shall not include a realignment or reorganization of executive
responsibilities as the result of Company growth or contraction or the growth or
contraction of the Company’s management team, but shall include the removal or
withdrawal of substantially all of the Executive’s duties or responsibilities.

 

(n)                               “Joinder Agreement” means an agreement
substantially in the form of Exhibit A of the Stockholders Agreement, pursuant
to which the Grantee shall become a party to the Stockholders Agreement and
subject to all of the rights, restrictions and obligations contained therein.

 

(o)                               “Permitted Transferee” has the meaning
ascribed to such term in the Stockholders Agreement.

 

(p)                               “Person” means an individual, corporation,
limited liability company, partnership, association, trust or other entity or
organization.

 

(q)                                “Purchased Shares” means any Shares issued
pursuant to the exercise of any Option in accordance with the terms of this
Agreement.

 

(r)                                   “Right of Repurchase” means the Company’s
right of repurchase described in Section 7 of this Agreement.

 

(s)                                  “Securities Act” means the Securities Act
of 1933, as amended, and the rules and regulations promulgated thereunder.

 

(t)                                   “Service” means service as an employee.

 

(u)                                “Share(s)” means common share(s) of the
Company.

 

(v)                                 “Stockholders Agreement” means that certain
Stockholders Agreement dated as of April 28, 2011, by and among the Company, the
Grantee and the other parties thereto (as the same shall be amended, modified or
supplemented from time to time).

 

(w)                               “Subsidiary” means, with respect to the
Company, any other Person in which the Company, directly or indirectly through
one or more Affiliates or otherwise, beneficially owns at least 50% of either
the ownership interest (determined by equity or economic interests) in, or the
voting control of, such other Person.

 

(x)                                 “Transfer” has the meaning ascribed in such
term in the Stockholders Agreement.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.

 

 

COMMUNITY CHOICE FINANCIAL INC.

 

 

 

 

 

 

 

By:

/s/ Kyle Hanson

 

 

Name:

Kyle Hanson

 

 

Title:

President

 

 

 

 

 

 

 

 

 

/s/ Ted Saunders

 

Ted Saunders

 

SIGNATURE PAGE TO OPTION AWARD AGREEMENT

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Investment Representations and Warranties

 

The Grantee hereby represents and warrants to the Company that:

 

1.     The Options and Purchased Shares received by him will be held by him for
investment only for his own account, not as a nominee or agent, and not with a
view to the sale or distribution of any part thereof in violation of applicable
U.S. federal or state or foreign securities laws.  The Grantee has no current
intention of selling, granting participation in or otherwise distributing the
Options or Purchased Shares in violation of applicable U.S. federal or state or
foreign securities laws.  The Grantee does not have any contract, undertaking,
agreement or arrangement with any person or entity to sell, transfer or grant
participation to such person or entity, or to any third person or entity, with
respect to any of the Options or Purchased Shares, in each case, in violation of
applicable U.S. federal or state or foreign securities laws.

 

2.     The Grantee understands that although the Company has a pending S-1
Registration Statement with the U.S. Securities and Exchange Commission that as
of the date of this grant, the issuance of the Options and Purchased Shares have
not been registered under the Securities Act or any applicable U.S. state or
foreign securities laws, and that the Options and Purchased Shares are being
issued in reliance on an exemption from registration, which exemption depends
upon, among other things, the bona fide nature of the investment intent and the
accuracy of the Grantee’s representations as expressed herein.

 

3.     The Grantee has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of his owning the
Options and Purchased Shares.  The Grantee is a sophisticated investor, has
relied upon independent investigations made by the Grantee and, to the extent
believed by the Grantee to be appropriate, the Grantee’s representatives,
including the Grantee’s own professional, tax and other advisors, and is making
an independent decision to invest in the Options and Purchased Shares.  The
Grantee has been furnished with such documents, materials and information that
the Grantee deems necessary or appropriate for evaluating an investment in the
Company, and the Grantee has read carefully such documents, materials and
information and understands and has evaluated the types of risks involved with
holding the Options and Purchased Shares.  The Grantee has not relied upon any
representations or other information (whether oral or written) from the Company
or its shareholders, directors, officers or affiliates, or from any other person
or entity, in connection with his investment in the Options and Purchased
Shares.  The Grantee acknowledges that the Company has not given any assurances
with respect to the tax consequences of the ownership and disposition of the
Options and Purchased Shares.

 

4.     The Grantee has had, prior to his being granted the Options and Purchased
Shares, the opportunity to ask questions of, and receive answers from, the
Company concerning the terms and conditions of the transactions contemplated by
the Agreement and the Grantee’s holding of the Options and Purchased Shares and
to obtain additional

 

--------------------------------------------------------------------------------


 

information necessary to verify the accuracy of any information furnished to his
or to which she had access. The Grantee confirms that she has satisfied himself
with respect to any of the foregoing matters.

 

5.            The Grantee understands that no U.S. federal or state or foreign
agency has passed upon the Options or Purchased Shares or upon the Company, or
upon the accuracy, validity or completeness of any documentation provided to the
Grantee in connection with the transactions contemplated by the Agreement, nor
has any such agency made any finding or determination as to holding the Options
or Purchased Shares.

 

6.            The Grantee understands that there are substantial restrictions on
the transferability of the Options and Purchased Shares and that on the date of
the Agreement and for an indefinite period thereafter there will be no public
market for the Options or Purchased Shares and, accordingly, it may not be
possible for the Grantee to liquidate his investment in case of emergency, if at
all. In addition, the Grantee understands that the Agreement and Stockholders
Agreement contain substantial restrictions on the transferability of the Options
and Purchased Shares and provide that, in the event that the conditions relating
to the transfer of any Options or Purchased Shares in such document has not been
satisfied, the holder shall not transfer any such Options or Purchased Shares,
and unless otherwise specified the Company will not recognize the transfer of
any such Options or Purchased Shares on its books and records or issue any share
certificates representing any such Options or Purchased Shares, and any
purported transfer not in accordance with the terms of the Agreement or the
Stockholders Agreement shall be void. As such, Grantee understands that: a
restrictive legend or legends in a form to be set forth in the Agreement and the
Stockholders Agreement will be placed on the certificates representing the
Options and Purchased Shares; a notation will be made in the appropriate records
of the Company indicating that each of the Options and Purchased Shares are
subject to restrictions on transfer and, if the Company should at some time in
the future engage the services of a securities transfer agent, appropriate
stop-transfer instructions will be issued to such transfer agent with respect to
the Options and Purchased Shares; and the Grantee will sell, transfer or
otherwise dispose of the Options or Purchased Shares only in a manner consistent
with its representations set forth herein and then only in accordance with the
Agreement and the Stockholders Agreement.

 

7.            The Grantee understands that (i) the neither the Options nor the
Purchased Shares may not be sold, transferred or otherwise disposed of without
registration under the Securities Act or an exemption therefrom, (ii) the
Options and Purchased Shares have not been registered under the Securities Act;
(iii) the Options and Purchased Shares must be held indefinitely and she must
continue to bear the economic risk of holding the Options and Purchased Shares
unless such Options and Purchased Shares are subsequently registered under the
Securities Act or an exemption from such registration is available; (iv) the
Grantee is prepared to bear the economic risk of holding the Options and
Purchased Shares for an indefinite period of time; (v) it is not anticipated
that there will be any public market for the Options or Purchased Shares;
(vi) the Options and Purchased Shares are characterized as “restricted
securities” under the U.S. federal securities laws; and (vii) the Options and
Purchased Shares may not be sold, transferred or otherwise disposed of except in
compliance with federal, state and local law.

 

(EXHIBIT A)

2

--------------------------------------------------------------------------------


 

8.              The Grantee understands that an investment in the Options or
Purchased Shares is not recommended for investors who have any need for a
current return on this investment or who cannot bear the risk of losing their
entire investment. In that regard, the Grantee understands that his holding the
Options and Purchased Shares involves a high degree of risk of loss. The Grantee
acknowledges that: (i) he/she has adequate means of providing for his current
needs and possible personal contingencies and has no need for liquidity in this
investment; (ii) his/her commitment to investments which are not readily
marketable is not disproportionate to his net worth; and (iii) his/her holding
the Options and Purchased Shares will not cause his overall financial
commitments to become excessive.

 

(EXHIBIT A)

3

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Share Power

 

IRREVOCABLE STOCK POWERS
COMMUNITY CHOICE FINANCIAL INC.

 

FOR VALUE RECEIVED, Ted Saunders does hereby sell, assign and transfer unto
                                                               Common Shares of
Community Choice Financial Inc., par value $0.01, represented by Certificate
No.          herewith and does hereby irrevocably constitute and appoint
                                attorney to transfer the said stock on the books
of the within named corporation with full power of substitution in the premises.

 

Dated:

 

 

 

 

 

By:

Ted Saunders

 

 

 

 

 

 

 

(EXHIBIT B)

1

--------------------------------------------------------------------------------